Dear Mr. Erdey:
This office is in receipt of your request for an opinion of the Attorney General in regard to publication of public notices by the Parish Council. You indicate the official journal of Livingston Parish is the "Denham Springs News" which is published only on Thursdays and Sundays. You ask if the Livingston Parish Council can "advertise or publish its notice of public hearing on proposed and final ordinances, notice on agenda, and other general matters on Sundays and holidays."
There are numerous statutory provisions mandating public notices be published by the governing authority in the official journal such as for bids for construction of sewerage improvements, R.S. 33:3983, purchase of supplies and equipment, R.S. 33:4084, construction and repair of streets, R.S. 33:3304, notice of the proposed budget, R.S. 39:1306, selection of a fiscal agent, R.S. 39:1214, and many other instances. The required times and number of notices for publication vary such as some requiring publication three times within ten days, or once a week for three consecutive weeks, or four consecutive weeks with the first not less than thirty days before the hearing date.
R.S. 42:7 requires written announcement of public hearings of regular, special or rescheduled meetings "no later than twenty-four hours before the meeting", but it allows for posting a copy of the notice "at the principal office of the public body holding the meeting", or "at the building in which the meeting is to be held" or the publication in an official journal.
We find no statutory restriction as to particular days on which written public notices of public hearings cannot be made or days upon which the notice must appear. If you feel there are provisions wherein the number of times designated for publication within a specified time does not fit within the publication schedule of the official journal's publication on Sunday and Thursday that we have over looked, you should direct our attention to that particular provision for consideration.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                           By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR